Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
 Response to Amendment
3.	In response to the office action mailed on 09/29/2020, applicant filed an amendment on 11/25/2020, amending claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20.  Claims 3, 10, 17 are cancelled.  Claims 21-23 are newly added.  The pending claims are 1-2, 4-9, 11-16, and 18-23. 
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan (US 2017/0345079) in view of Miller (US 20190281001), and further in view of Okubo (US 2019/0042557).
As per claim 1, Rangan teaches determining a context for a thread of content including comments, wherein the context comprises a topic for the thread of content and analyzing each of the comments in the thread of content to determine which comments are insightful and which of the comments are not insightful, wherein insightful comments have semantic relationships that are on the topic and are dissimilar from other comments ([0065] Fig. 8, analyzing received users’ feedback and comments, determining related context, and determining which comments are insightful and which comments are not insightful, [0032-[0034], exchanging messages related to topics of users interest, and[0028], [0033], and [0083] for related/specific content topic.  Further see [0080] and Fig. 18, wherein a message which is on the same topic, but expresses a negative sentiment is displayed on a red background while a message which expresses a positive sentiment is displayed on a green background, and a neutral message is displayed on different background colors); 
performing at least one of highlighting the comments that are insightful and hiding the comments that are not insightful ([0065], [0080] and Fig. 18, message 1862 which expresses a negative sentiment may be displayed on a red background while the message 1868 which expresses a positive sentiment may be displayed on a green background. Neutral messages may be displayed on different background colors based on whether or not they are informative); and 
using the semantic relationships to provide supporting evidence and cross references to additional information for the comments that are related to the context ([0080] and Fig. 18, Messages 1864 and 1866 that convey facts or solutions to complaints are displayed on a distinct yellow background to enable a reviewing user to quickly identify facts or solutions within the message flow); 
As to, in response to determining that a particular insightful comment presents reader bias, providing a summary of the particular insightful comment with a link to the particular insightful comment, the prior art Rangan teaches, at paragraph [0067], search results that also include a link that enables the user to have a conversation with a chat bot relevant to the keywords so that the user is provided additional assistance in case the user is not satisfied with the search results). 
Furthermore, the prior art Miller teaches, at paragraph [0076], generating content summary from received message content corresponding to those message features determined to be insightful or relevant to the user by message relevance determiner.  For example, for an email that includes an action item that is determined to be relevant to the user, the action item may be identified and tagged or labeled so that it may be presented in a summary of the message.  Therefore, it would have been at the time the application was filed to use the message relevance determiner and automatic summarization feature of Miller with the system of Rangan to provide a summary of the particular insightful comment with a link to the particular insightful comment.  This would provide more efficient processing of messages and efficiency in user navigation of graphical user interfaces (Miller, [0001]). 
Further, Rangan in view of Miller teaches receiving a new comment (Rangan, [0067], a conversation with a chat bot relevant to the keywords so that the user is provided additional assistance in case the user is not satisfied with the search results necessarily provides new comments to the user).
Rangan in view of Miller may not explicitly disclose in response to receiving a new comment, determining whether the new comment is insightful, in response to determining that the new comment is insightful, posting the new comment ([0054], [0064], submitting the post to the online forum) ; and in response to determining that the new comment is not insightful, providing a suggestion to improve the new comment ([0029], in response to receipt of a post (e.g., at online forum assistance system 100), keyword analysis module 110 and/or activity analysis module 122 may analyze the post and recommend to a user to describe one or terms in a post in more detail (e.g., via detecting keywords unusual to a forum). Further, for example, language style analysis module 112 and/or activity analysis module 122 may recommend that a tone of a post be modified (e.g., to be more casual or more formal). More specifically, for example, one or more words within a post may be highlighted and one or more replacement words may be suggested (e.g., based on an accepted and/or typical forum style; and [0062], wherein said, the user may receive one or more suggestions for the post and/or a revised post including one or modifications….).  Therefore, it would have been at the time the application was filed to use the suggestion engine of Okubo with the system of Rangan in view of Miller, in order to enhance a user post to meet the user's needs, improve audience targeting, initiate emotionally engaging interactions, and/or suggest questions to generate discussion ([Okubo, [0012]).
As per claim 2, Rangan teaches wherein determining that a comment is insightful, further comprises: inspecting a length of the comment and semantic relationships of the comment to determine that the comment represents one of a deeper insight and a different ([0080], short messages such as such as 'OK', are not informative.  They are displayed on yet another background color such as, grey).
As per claim 4, Rangan teaches wherein determining that a comment is insightful, further comprises operations for: analyzing different topics of the comments separately; and analyzing the comments together (the IOIT sever supports multiple chat bots that can conduct conversation with end users in specific ([0083]), and classifies the comments together and group them into color coded groups).
As per claim 5, Rangan teaches wherein the thread of content comprises one of a feed, comments on a web page, social media comments, and forum comments ([0065], feedback or comments).
As per claim 6, Rangan teaches further comprising: receiving a new comment ([0080] Fig. 18 shows a view 1800 of a chat group wherein new comments or messages are posted by the users of the chat group);
determining that the new comment is similar to at least one of the comments in the thread of content ([0080] Fig. 18, wherein a newly added comment is necessarily color coded as on the previous comments (determined to be positive, negative, neutral, informative)).
Rangan in view of Miller does not explicitly disclose providing a suggestion to improve the new comment based on relationships of the new comment to the comments in the thread of content.
Okudo in the same field of endeavor teaches providing a suggestion to improve the new comment based on relationships of the new comment to the comments in the thread of content ([0029], in response to receipt of a post (e.g., at online forum assistance system 100), keyword analysis module 110 and/or activity analysis module 122 may analyze the post and recommend to a user to describe one or terms in a post in more detail (e.g., via detecting keywords unusual to a forum). Further, for example, language style analysis module 112 and/or activity analysis module 122 may recommend that a tone of a post be modified (e.g., to be more casual or more formal). More specifically, for example, one or more words within a post may be highlighted and one or more replacement words may be suggested (e.g., based on an accepted and/or typical forum style; and [0062], wherein said, the user may receive one or more suggestions for the post and/or a revised post including one or modifications….).  
Therefore, it would have been at the time the application was filed to use the suggestion engine of Okubo with the system of Rangan in view of Miller, in order to enhance a user post to meet the user's needs, improve audience targeting, initiate emotionally engaging interactions, and/or suggest questions to generate discussion ([Okubo, [0012]).
As per claim 7, Rangan teaches wherein a Software as a Service (SaaS) is configured to perform method operations ([0086]).
As per claim 21, Rangan teaches generating a conversation tree showing connections between the insightful comments (Fig. 17-19 and [0081], wherein a conversation tree is necessarily used to conduct a conversation with chat bots as in [0081], [0083]).
As per claims 8, 9, 11-13, 14, 22, Rangan teaches a computer readable medium ([0086]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1, 2, 4-7, 21. 
As per claims 15, 16, 18-20, 23 system claims 15, 16, 18-20, 23, and method claims 1, 2, 4-7, 21 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 15, 16, 18-20, 23 are . 


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ABDELALI SERROU/            Primary Examiner, Art Unit 2659